Citation Nr: 1719038	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-24 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to November 19, 2005, for the award of service connection for traumatic brain injury (TBI) with headaches and vestibular dysfunction and posttraumatic stress disorder (PTSD) with schizoaffective disorder, depressive type, and alcohol dependence.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for a right ankle condition, to include as secondary to a service-connected disability.

5.  Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance.



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to November 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The March 2007 rating decision granted service connection for the psychiatric disorder and awarded a 30 percent rating, effective November 19, 2005.  Although the effective date was not timely appealed from that decision, ultimately service connection was granted and recharacterized as TBI with headaches and vestibular dysfunction and PTSD with schizoaffective disorder, depressive type, and alcohol dependence (hereinafter TBI and a psychiatric disorder).  As the Veteran continued to appeal the effective date thereafter, the Board will consider the issue.

The March 2007 decision also denied service connection for the Veteran's back, neck and right ankle claims.  The March 2007 rating decision was not appealed by the Veteran; however, new and material evidence was received within one year for the back, neck and right ankle claims, including in June 2007 and December 2007.  As new and material evidence related to these claims was received, the Board finds that pursuant to 38 C.F.R. § 3.156(b), such evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

In June 2016, the Veteran testified at a Board hearing conducted at the Board's Central Office before the undersigned Veterans Law Judge.

Additional evidence has been received subsequent to the February 2014 statement of the case (SOC).  However, the Veteran submitted a waiver of regional office consideration of the additional evidence in June 2016.  Further, the additional evidence is not pertinent to the claim being decided herein.  Thus, a remand for a supplemental statement of the case (SSOC) is not necessary for this claim.  See 38 C.F.R. § 20.1304(c).

This decision addresses the earlier effective date claim.  All other issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran was granted service connection for TBI and a psychiatric disorder effective November 19, 2005, which is the day following his November 18, 2005 separation from service.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 19, 2005, for the grant of service connection for TBI and a psychiatric disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks an earlier effective date for the grant of service connection for his TBI and a psychiatric disorder.  At the June 2016 Board hearing, the Veteran was informed that VA typically pays compensation from the day following service.

As noted, the Veteran's psychiatric claim was initially granted in the March 2007 rating decision and he was awarded a 30 percent rating, effective November 19, 2005.  Ultimately, TBI was added to the service-connected disability.

The Veteran's service personnel records, including his DD-214, show that his last date of service was November 18, 2005.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

In this appeal, the Veteran separated from active duty on November 18, 2005.  He filed the relevant claim in May 2006, which was within one year of service.  Therefore, the Veteran has the earliest possible date allowable for the grant of service connection for his TBI and a psychiatric disorder.  VA law and regulations do not provide an effective date earlier than the day following separation from service, November 19, 2005.  Thus, the appeal for an earlier effective date must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than November 19, 2005, for the grant of service connection for TBI and a psychiatric disorder, is denied.


REMAND

The Board finds that further development is warranted for the Veteran's remaining four claims.

I.  Service Connection Claims

A.  Low Back and Neck

The Veteran contends that his current low back and neck disabilities are related to service, including a series of motor vehicle accidents during service.  As service connection is already in effect for spondylosis of the thoracic spine, the Board has characterized the present claim as one pertaining to the low back as a better representation of the scope of the claim.

During the June 2016 Board hearing, the Veteran indicated that he was in a motor vehicle accident (MVA) in 2001 in which he was "rear ended," the first of his accidents.  A review of the Veteran's service treatment records (STRs) show significant complaints and treatment for his low back and neck, related to the MVAs that occurred during service, from 2001 to 2004.  A January 10, 2001 STR indicated the Veteran was in a MVA the day prior, January 9, 2001.  The record noted that he was suffering pain which radiated from the sides of his neck to his facial area, including in his low back and he was diagnosed with a neck strain.  A January 24, 2001 STR indicated persistent neck and back pain which appeared muscular in nature, as x-rays were found normal.

A STR from the Veteran's physician, Dr. J.J. indicated he should avoid running, jogging, heavy lifting and chronic vibratory stimuli due to the bulging discs in his back.  A March 2001 record noted the Veteran underwent MRI studies which showed cervical disc bulging at C4-5 and lumbar disc bulging at L3-S1.  Dr. J.J. indicated that the discogenic trauma to the Veteran's neck and low back is a direct result of the motor vehicle accident of January 9, 2001.  Thereafter, a May 2002 STR indicated that the Veteran previously had significant neck and low back pain which responded well to treatment; however, the Veteran's mid back had not.  Dr. J.J. further indicated that all three primary levels of the back (cervical, thoracic and lumbar) showed either bulges or central herniations.  He reported the degree of trauma the Veteran received was significant and probably accounts for his continuing pain.  Thereafter, an October 2003 record indicated the Veteran continued to report ongoing pain.

After service, a statement from the Veteran received May 2008 indicated that he was involved in four MVAs from 2001 to 2004, including the first which was referenced above, January 9, 2001.  He indicated another 2001 accident on Keesler Air Force Base (AFB) from 2001, an accident from Luke AFB from 2003 and a 2004 accident from Holloman AFB in New Mexico.

Post-service records include a July 2006 VA examination in which the examiner indicated diagnoses of only somatoform disorder of the neck and lumbar spine.  However, a January 2007 VA treatment record indicated tenderness in the mid dorsal and lumbar paravertebral region, as well as the upper cervical.  It noted a diagnosis of neck and mid back pain.  Further, post-service MRI's were obtained in June 2011.  A June 2011 lumbar MRI indicated mild facet arthritis changes throughout the lumbar region, patent spinal canal, subarticular recesses, neural foramina, as well as 1 mm disc bulges at L4-L5 and L5-S1.  The June 2011 MRI of the cervical region indicated at C4-C7 there were 2-3 mm disc bulges, mild uncontrovertebral joint and facet hypertrophy, and neuroforaminal narrowing.

There is sufficient evidence to support that the Veteran injured his back and neck during service, including from the January 2001 and subsequent motor vehicle accidents.  Additionally, the only VA examination directly addressing the condition was from July 2006.  However, the opinion did not provide a nexus opinion, did not address the Veteran's in-service MVAs and is also over ten years old.  There is evidence that the Veteran has current low back and neck disabilities that may have had their onset during service, or are otherwise related.  Therefore, the Board finds that a remand is warranted in regard to the Veteran's low back and neck claims, and a VA examination and opinion must be provided.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

B.  Right Ankle

The Veteran indicated during the June 2016 Board hearing that he could not recall specifically hurting his right ankle in service, but did think he hurt it at Keesler AFB.  Additionally, in the Veteran's May 2014 substantive appeal, he indicated that his right ankle condition was from a fall, which was caused by his TBI, including dizziness and vertigo.

The Veteran's STRs contain a December 2000 record which indicated a possible stress fracture of the right ankle as noted in a bone scan.  No other right ankle treatment or complaints are found in the service treatment records.

Post-service records include the July 2006 VA examination in which the Veteran reported that he was only having difficulty with his left ankle and not the right.  Thereafter, an October 2007 VA treatment record indicated the Veteran received treatment for a right ankle fracture.  The condition was diagnosed as a closed fracture of an unspecified part of the fibula.  The October 2007 record noted the Veteran was injured when he felt lightheaded and dizzy while walking down the stairs, took a misstep, and fell 4-5 steps landing on his right foot causing a fracture.  The Veteran underwent surgery to his right ankle on November 20, 2007.  Thereafter, a December 2007 VA record indicated that the Veteran reported that he suffered the fracture after tripping and losing his balance due to a transient episode of dizziness.  The Veteran indicated he tried to bear weight on his left leg, but it did not support him and that caused him to fall onto his right leg.

The evidence supports that the Veteran fractured his right ankle in October 2007 and that the fracture was caused by a fall.  Further evidence supports that the fall was caused by the Veteran's service-connected left ankle disability and/or his service-connected psychiatric disability, and dizziness from such.  The Veteran has not been afforded a VA examination addressing his right ankle contentions.  Therefore, remand is required to afford the Veteran a VA examination and opinion.  The opinion should also address if any diagnosed right ankle disability was caused by a service-connected condition.  See McLendon, 20 Vet. App. at 81; see also El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).

II.  SMC due to Aid and Attendance

At the June 2016 Board hearing, the Veteran stated that he requires aid and attendance due to his progressive medical disabilities.  He reported that he is able to shop for food, pay bills and organize his house.  However, due to balance issues, in combination with headaches and feeling dizzy, certain everyday tasks were reported as very difficult.  He reported that he requires help cooking, cleaning and needs assistance with attending his medical appointments.  He reported during the hearing that he misses approximately 80 percent of his medical appointments due to his disabilities.

The Veteran attended an October 2008 examination for housebound status or permanent need for regular aid and attendance.  The examiner indicated his fine motor movements are grossly intact and he is able to feed, shave and dress himself.  The Veteran was found to have chronic difficulty with balance, was unable to multi-task, got overstimulated easily, reported memory problems, had difficulty making and keeping appointments, had difficulty remembering to take medications as prescribed, and experienced dizziness and headaches.  The examiner indicated that the Veteran required the daily personal health care services of a skilled provider.

The examination addressing whether the Veteran was housebound or required aid and attendance was conducted more than eight years ago.  The Board finds that the medical evidence is insufficient to make a determination presently with regard to aid and attendance.  Accordingly, a remand is needed for a VA examination and opinion to evaluate the severity of the Veteran's service-connected disabilities and their distinct and independent effect on his need for aid and attendance.  As such, a new VA medical examination for aid and attendance is therefore warranted.

Lastly, in light of the Board's remand, updated VA treatment records should also be obtained since March 2017.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records since March 2017.

2.  Thereafter, schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of any current low back, neck and right ankle disability.  The entire claims file should be reviewed by the examiner.

The examiner is to identify all current low back, neck and right ankle disabilities.

(a)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed low back or neck condition had its onset during, or is otherwise related to, service.

This includes from the in-service January 2001 MVA, as well as the later MVAs during service.

The examiner should address and discuss the relevant lay and medical evidence, including from the Veteran's physician, Dr. J.J.

(b)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right ankle condition had its onset during, or is otherwise related to service.

If not, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right ankle condition was caused by, or aggravated by, a service-connected condition, including the Veteran's TBI and/or left ankle condition.

The examiner should address the Veteran's October 2007 fall leading to his right ankle fracture and surgery.  He or she should address all medical records related to the right ankle injury.

A complete rationale must be provided for the requested opinions.

3.  Also, schedule the Veteran for a VA aid and attendance examination.  The entire claims file should be reviewed by the examiner.

The examiner is to conduct all indicated tests.

The examiner is to comment on the effects of the Veteran's service-connected disabilities on his possible need of regular aid and attendance.  The examiner should comment on whether the following factors are present as a result of the disabilities, including consideration of the statements of the Veteran: inability of the Veteran to dress himself or to keep himself ordinarily clean and presentable; inability of the Veteran to feed himself through the loss of coordination of the upper extremities or through extreme weakness; or inability to tend to the wants of nature; and the incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.

A rationale for all opinions expressed should be provided.

4.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


